                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

PRIORITY TRANS, INC.,                         )
                                              )      Case No. 18 C 6186
             Plaintiff,                       )
                                              )      Judge John Z. Lee
      v.                                      )
                                              )
SNYDER INDUSTRIES, INC.,                      )
                                              )
             Defendants.                      )


                                      ORDER

      Priority Trans, Inc. (“Priority Trans”) has filed state law causes of action

against Snyder Industries, Inc. (“Snyder”) relating to Snyder’s alleged failure to pay

Priority Trans for various freight and freight forwarding services. More specifically,

Priority Trans asserts claims based upon breach of contract, account stated,

quantum meruit, unjust enrichment, and fraudulent concealment.            Snyder has

moved for summary judgment [34] as to all of these claims. For the reasons that

follow, that motion is granted.

                               Factual Background

I.    Local Rule 56.1

      “[A] district court is entitled to decide [a summary judgment] motion based

on the factual record outlined in the [parties’] Local Rule 56.1 statement.” Bolden

v. Barnes, No. 12 C 5291, 2013 WL 5737359, at *1 (N.D. Ill. Oct. 22, 2013)

(alterations in original) (quoting Koszola v. Bd. of Educ. of City of Chi., 385 F.3d

1104, 1109 (7th Cir. 2004)); see also Stevo v. Frasor, 662 F.3d 880, 886–87 (7th Cir.
2011) (“Because of the high volume of summary judgment motions and the benefits

of clear presentation of relevant evidence and law, we have repeatedly held that

district judges are entitled to insist on strict compliance with local rules designed to

promote the clarity of summary judgment filings.”); Cichon v. Exelon Generation

Co., 401 F.3d 803, 809 (7th Cir. 2005); Bielawski v. Midland Funding LLC, No. 18

C 2513, 2019 WL 4278042, at *1 (N.D. Ill. Sept. 10, 2019).

      Snyder, in accordance with our local rules, see Local Rule 56.1(a)(3), filed a

statement of undisputed facts along with its summary judgment motion.               See

Snyder’s L.R. 56.1 Stmt. of Facts (“Snyder’s SOF”), ECF No. 36. Although Priority

Trans responded in writing to the summary judgment motion, Resp. to Mot. for SJ,

ECF No. 37, it did not file either a Local Rule 56.1(b)(3)(B) response to Snyder’s

Local Rule 56.1(a)(3) statement or a Local Rule 56.1(b)(3)(C) statement of additional

facts. As a result, the facts listed in Snyder’s Local Rule 56.1(a)(3) statement are

“deemed admitted and constitute the entire factual record on which [its] summary

judgment motion will be resolved.” Bolden, 2013 WL 5737359, at *2; see N.D. Ill.

L.R. 56.1(b)(3)(C) (“All material facts set forth in the statement required of the

moving party will be deemed to be admitted unless controverted by the statement

of the opposing party.”); Keeton v. Morningstar, Inc., 667 F.3d 877, 880, 884 (7th

Cir. 2012); Parra v. Neal, 614 F.3d 635, 636 (7th Cir. 2010).

      Priority Trans’s response to the summary judgment motion makes certain

factual assertions. See Resp. to Mot. for SJ. But “[t]hese facts are disregarded

because facts may be considered on summary judgment only if they are presented



                                           2
in a compliant Local Rule 56.1 statement or response.” Bolden, 2013 WL 5737359,

at *2; see Midwest Imps., Ltd. v. Coval, 71 F.3d 1311, 1317 (7th Cir. 1995) (holding

that the predecessor to Local Rule 56.1(b)(3) “provides the only acceptable means of

. . . presenting additional facts to the district court”); Gray v. Ghosh, No. 11 C 5513,

2014 WL 3016129, at *4 (N.D. Ill. July 3, 2014) (“Under settled law, facts asserted

in a brief but not presented in a Local Rule 56.1 statement are disregarded in

resolving a summary judgment motion.” (quoting Dunhill Asset Servs. III, LLC v.

Tinberg, No. 09 C 5643, 2012 WL 3028334, at *3 (N.D. Ill. July 23, 2012))).

II.   Relevant undisputed facts

      The record, viewed as favorably to Priority Trans as permitted by Local Rule

56.1, indisputably establishes the following relevant facts. Priority Trans, which

ceased operations on or about October 2017, is an Illinois corporation that was in

the business of providing transportation services. Snyder’s SOF ¶¶ 3–4. Snyder, a

Nebraska corporation that designs and manufactures highly engineered durable

products, for a time contracted directly with Priority Trans for the provision of

freight and freight forwarding services. Id. ¶¶ 5, 12.

      Since February 1, 2017, however, Snyder has exclusively contracted for such

services with a different provider, a Mortgen Engmark, who does business under

the name “Priority Worldwide.” Id. ¶ 21. Over this period, Engmark has had no

relationship with Priority Trans. Id. ¶ 9.

      Engmark provided all freight and freight forwarding services to and for the

benefit of Snyder either personally or by retaining other independent service



                                           3
providers. Id. ¶ 21. These third parties included, among others, Priority Trans. Id.

¶ 28. When contracting with third-party providers for the provision of services to

Snyder, Engmark agreed to pay these providers for their services directly, id. ¶ 27,

and they sent their invoices to Engmark for payment, id. ¶ 30. As relevant here,

given its arrangement with Engmark, Snyder had no direct communications with

Priority Trans regarding freight and/or freight forwarding services. Id. ¶ 23.

      In March 2018, Priority Trans sent Snyder a “Statement of Account”

identifying nearly thirty invoices demanding payment for transportation services.

Id. ¶ 33. But Snyder already had paid Engmark for the services that were the

subject of all but five of the invoices. Id. ¶¶ 41–42, 45.

      Of the remaining five, Snyder paid two of them because they related to

services Priority Trans had provided prior to February 1, 2017, id. ¶ 52, and the

remaining three did not relate to Snyder at all, id. ¶¶ 53–56. Snyder, through its

Global Trade and Compliance Manager, Susan Smith, repeatedly advised Priority

Trans that Snyder was not responsible for, and would not be paying, the amounts

Priority Trans claims it was owed. Id. ¶¶ 38–40.

                                  Legal Standard

      Summary judgment is appropriate when the movant shows no genuine

dispute exists as to any material fact and the movant is entitled to judgment as a

matter of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). To survive summary judgment, the nonmoving party must “do more than

simply show that there is some metaphysical doubt as to the material facts,”



                                           4
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986), and

instead must “establish some genuine issue for trial such that a reasonable jury

could return a verdict in her favor.” Gordon v. FedEx Freight, Inc., 674 F.3d 769,

772–73 (7th Cir. 2012).

                                      Analysis

      Priority Trans’s first claim is for breach of contract (Count I). “The elements

of a cause of action for breach of contract, whether oral or written, ‘include the

existence of a valid and enforceable contract, performance by the plaintiff, breach

of the contract by the defendant, and resultant damages or injury to the plaintiff.’”

Sheth v. SAB Tool Supply Co., 990 N.E.2d 738, 754 (Ill. App. Ct. 2013) (quoting

Razor Capital v. Antaal, 972 N.E.2d 1238, 1246 (Ill. App. Ct. 2012)).

      Priority Trans has not demonstrated a genuine issue of material fact as to its

breach of contract claim. Of the thirty invoices at issue, only two represent

agreements between Snyder and Priority Trans, and Snyder paid them in full.

Snyder’s SOF ¶¶ 52. The remaining invoices stem from contracts between Priority

Trans and companies other than Snyder. Id. ¶¶ 41–42, 45, 53–56. And there is no

evidence that any of those other companies assigned their rights to Priority Trans.

See generally First Illinois Nat. Bank v. Knapp, 615 N.E.2d 75, 78 (Ill. App. Ct. 1993)

(discussing the assignment of contractual rights).

      Priority Trans’s account-stated claim (Count II) also cannot survive summary

judgment. First of all, Priority Trans does not even address Snyder’s challenge to

this claim in its brief in opposition to summary judgment and, thus, has conceded



                                          5
this issue. Cf. Maclin v. SBC Ameritech, 520 F.3d 781, 788 (7th Cir. 2008) (“In her

response to [Defendant’s] motion for summary judgment, [Plaintiff] failed to defend

her claim against these arguments. She therefore abandoned the claim.”).

      In any event, summary judgment would be warranted even if the Court were

to look past Priority Trans’s concession. While “an account stated” is established

“[w]hen one party renders a statement of account to another, who retains it without

objection for longer than is reasonable,” Toth v. Mansell, 566 N.E.2d 730, 735 (Ill.

App. Ct. 1990), the record indisputably establishes that Snyder, through its Global

Trade and Compliance Manager, actively and repeatedly advised Priority Trans

that Snyder was not responsible for, and would not be paying, the amounts Priority

Trans claimed was due and owing to it. Snyder’s SOF ¶¶ 38–40.

      Priority Trans’s claims for quantum meruit (Count III) and unjust

enrichment (Count IV) also fail as a matter of law. Both claims require a showing

that the defendant voluntarily accepted the benefit alleged to be unjustly retained,

see Hayes Mech., Inc. v. First Indus., L.P., 812 N.E.2d 419, 430 (Ill. App. Ct. 2004);

Aardema v. Fitch, 684 N.E.2d 884, 889 (Ill. App. Ct. 1997), and the record is devoid

of any facts indicating that Snyder either requested or consented to Priority Trans

performing any of the freight and freight forwarding services that are at issue. See,

e.g., Springfield Heating & Air Conditioning, Inc. v. 3947-55 King Drive At

Oakwood, LLC, 901 N.E.2d 978, 986 (Ill. App. Ct. 2009) (“As a general rule, relief

under an unjust enrichment theory is inapplicable where the entire work is

contracted for and placed under a general contractor who has the power to employ



                                          6
whom he chooses, because in such circumstances the owner has the right to presume

that work is being done for and on behalf of the contractor.” (internal quotation

marks omitted)).

      Finally, the Court also grants summary judgment to Snyder as to Priority

Trans’s fraudulent-concealment claim (Count V). Among other shortcomings, there

is nothing in the record suggesting that Snyder concealed any facts, let alone any

material facts, from Priority Trans, as would be required to establish fraudulent

concealment. See Trustees of AFTRA Health Fund v. Biondi, 303 F.3d 765, 777 (7th

Cir. 2002).

                                   Conclusion

      For the foregoing reasons, the Court grants Snyder’s motion for summary

judgment. Civil case terminated.


IT IS SO ORDERED.                                 ENTERED: 3/18/20


                                                  ______________________________
                                                  John Z. Lee
                                                  United States District Judge




                                        7
